Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 03/22/2021 are acknowledged. Amended Claim 1, 3 and 10-11 are acknowledged by the examiner. Accordingly, claims 1-11 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 03/22/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2016/0155213 A1) hereinafter Matsui in view of Yoshida (US 2014/0168466 A1) hereinafter Yoshida.
Regarding Claim 1, Matsui teaches an image processing apparatus (fig. 1) comprising: at least one memory device (fig.1; recording unit 107); at least one processor (fig.1; processing unit 106); a processing unit configured to perform a plurality of kinds of white balance processing for an input image that is undeveloped and captured by an image capturing element in which pixels of a plurality of colors are arranged in a mosaic pattern under a predetermined rule (fig.2; Para.0024; WB processing unit 201; Bayer image input the processing unit 201 for white balancing); a signal subjected to white balance processing by the processing unit and to generate an image of each of color signals whose color ratio is equivalent to that of the input image (fig.2; adaptive interpolation unit; perform color interpolation processing by referring to the input image and a signal subjected to white balance); and a resizing unit (fig.4; image reduction unit 105) configured to resize the image generated by the generation unit (fig.1; A/D conversion unit 104; fig.4; Para.0048), wherein the processing unit, the generation unit, and the resizing unit are realized by the at least one processor performing a program stored in the at least one memory device (fig.2 and 4; Para.0027 and 0062; A/D conversion unit 104, image reduction unit 105 and processing unit 106 performing a program from the memory to process a reduced image).  

 	Matsui does not teach a generation unit configured to perform color interpolation processing by referring to color signals of the input image not subjected to white balance processing 	
Yoshida teaches a generation unit (fig.1; democaicing processor 171) configured to perform color interpolation processing by referring to color signals of the input image not subjected to white balance processing (fig.1; democaicing processor 171; Para.0042; color interpolation on the RGB image signal).

	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsui to include a generation unit configured to perform color interpolation processing by referring to color signals of the input image not subjected to white balance processing as taught by Yoshida to improve image capturing (see background).

Regarding Claim 2, Matsui in view of Yoshida teach the image processing apparatus according to Claim 1, wherein the generation unit generates a control signal according to a correlation between a target pixel and proximate pixels by referring to the image subjected to the white balance processing and controls interpolation characteristics in the color interpolation processing based on the control signal (Matsui: fig.4-6; Para.0035-0037; white balancing on the pixels and interpolation to proximate the pixels for the image based on the control unit 103).  

Regarding Claim 3, Matsui in view of Yoshida teach the image processing apparatus according to Claim 2, wherein the input image - 27 -10198963US01includes at least three kinds of color signals of a first color signal (Matsui: fig.5; RGB), a second color signal (fig.5; RGB), and a third color signal (Matsui: fig.5; RGB), and wherein the processing unit performs (fig.2): first processing of using the first color signal before the white balance processing as a reference and adjusting levels of color signals other than the reference (Matsui: fig.1; Para.0023; A/D conversion of image signal for RGB colors), second processing of using the second color signal before the white balance processing as a reference and adjusting levels of color signals other than the reference (Matsui: fig.1; Para.0023; A/D conversion of image signal for RGB colors), and third processing of using the third color signal before the white balance processing as a reference (fig.1; Para.0023; A/D conversion of image signal for RGB colors) and adjusting levels of color signals other than the reference (Matsui: fig.4-6; Para.0035-0037; perform the white balancing).  

Regarding Claim 4, Matsui in view of Yoshida teach the image processing apparatus according to Claim 3, wherein the generation unit: generates an image constituted by the first color signal by referring to a signal subjected to the first processing and the first color signal of the input image (Matsui: fig.2; Bayer image signal), generates an image constituted by the second color signal by referring to a signal subjected to the second processing and the second color signal of the input image (Matsui: fig.2; RBG image signal), and generates an image constituted by the third color signal by referring to a signal subjected to the third processing and the third 

Regarding Claim 5, Matsui in view of Yoshida teach the image processing apparatus according to Claim 3, wherein the first color signal is a green color signal (Matsui: Para.0023; image signal for RGB colors), the second color signal is a red color signal (Matsui: Para.0023; image signal for RGB colors), and the third color signal is a blue color signal, green, red, and blue being primary colors (Para.0023; image signal for RGB colors), and wherein the generation unit (Matsui: fig.1-2; Para.0023; image signal for RGB colors): combines, based on a signal subjected to the first processing (fig.4), a plurality of green color signals obtained after performing a plurality of kinds of filtering processing for the - 28 -10198963US01 green color signal included in the input image and generates an image constituted by a green color signal (fig.2), generates, from a red color signal obtained after performing filtering processing for the red color signal included in the input image (Matsui: fig.2; Para.0023; image signal output as RGB colors), an image constituted by a red color signal based on a signal subjected to the second processing, and generates (fig.2), from a blue color signal obtained after performing filtering processing for the blue color signal included in the input image (fig.2), an image constituted by a blue color signal based on a signal subjected to the third processing (Matsui: fig.4-6; Para.0035-0037 and Para.0023; image signal for RGB colors).  

Regarding Claim 6, Matsui in view of Yoshida teach the image processing apparatus according to Claim 5, wherein the generation unit combines, based on a 

Regarding Claim 7, Matsui in view of Yoshida teach the image processing apparatus according to Claim 5, wherein the generation unit (fig.2): adjusts amplitude of the red color signal based on a green color signal subjected to the second processing (Matsui: fig.2; filtering the image signal and white balancing), and adjusts amplitude of the blue color signal based on a green color signal subjected to the third processing (Matsui: fig.4-6; Para.0035-0037; reduction unit 105 and processing unit 106 generate a reduced image).  

Regarding Claim 8, Matsui in view of Yoshida teach the image processing apparatus according to Claim 5, wherein the generation unit (fig.2): adds a green color signal subjected to the second processing to the red color signal in accordance with a correlation between a target pixel and proximate pixels in the signal - 29 -10198963US01 subjected to the second processing (fig.2), and adds the green color signal subjected to the second processing to the blue color signal in accordance with a correlation between a target pixel and proximate pixels in the signal subjected to the third processing (Matsui: fig.4-6; Para.0035-0037; reduction unit 105 and processing unit 106 generate output image with white balancing with a reduced image).  

Regarding Claim 9, Matsui in view of Yoshida teach the image processing apparatus according to Claim 3, further comprising: an integration unit configured to integrate an image constituted by the first color signal and obtained after resizing by the resizing unit, an image constituted by the second color signal and obtained after the resizing (Matsui: fig.2 and 4; image reduction unit 105 and processing unit 106 performing to process a reduced image), and an image constituted by the third color signal and obtained after the resizing (fig.4), so as to perform arrangement according to arrangement of the colors under the predetermined rule (fig.2), wherein the integration unit is realized by the at least one processor performing a program stored in the at least one memory device (Matsui: fig.4-6; Para.0035-0037; image reduction unit 105 and processing unit 106 performing a program from the memory to process a reduced image). 

Regarding Claim 10, Matsui teaches same reason as Claim 1.

Regarding Claim 11, Matsui teaches same reason as Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698